Exhibit 10.10

 

EMPLOYMENT SEPARATION AGREEMENT

 

This Employment Separation Agreement (“Separation Agreement”) is made and
entered into as of February 15, 2005, between American Seafoods, L.P. (the
“Parent”) and American Seafoods Group LLC (the “Company”) and Michael J. Hyde
(“Hyde”) (the Parent, the Company and Hyde being sometimes herein referred to
singly as a “Party” and collectively as the “Parties”).

 

RECITALS

 

A. On April 1, 2000, the Parent, the Company and Hyde entered into an Employment
Agreement (“Employment Agreement”);

 

B. The Parties have mutually agreed not to renew the Employment Agreement, and
Hyde intends to resign from his employment with the Company effective March 31,
2005; and

 

C. The Parties desire to ensure a smooth transfer of duties and to embark on a
mutually beneficial business relationship following Hyde’s resignation.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein, the Parties
hereto agree as follows:

 

1. Employment.

 

1.1 Resignation. Hyde will remain employed by the Company pursuant to the terms
and conditions of his Employment Agreement until and through March 31, 2005.
Hyde will submit his written resignation on such date, or such later date as the
Company requests, from all positions and offices he holds with the Company and
any of its affiliates.

 

1.2 Compensation and Benefits Upon Termination. Upon resignation, Hyde will
receive the compensation and benefits to which he would be entitled upon
expiration of the Employment Agreement.

 

1.3 Transition Cooperation. Hyde will fully cooperate in providing all
transition assistance deemed by the Company to be reasonably necessary to insure
a smooth transition of Hyde’s duties and responsibilities following Hyde’s
departure from the Company.

 

1.4 Agreed Announcement. Hyde and the Company will agree on a mutually
acceptable announcement of his separation from the Company, and Hyde will
participate with any such announcement to the extent reasonably requested by the
Company. In no event will either Hyde or the Company deviate from the substance
of such announcement in their communications with employees, investors or other
third parties with respect to the matters referred to herein, except as required
by law or in connection with discussions with the senior management or board of
directors of the Company.

 

1



--------------------------------------------------------------------------------

1.5 Return of Property. On or before March 31, 2005, Hyde will return all
Company property in his possession, including but not limited to the property
referenced in Paragraph 10 of his Employment Agreement, unless otherwise agreed
to by the Company.

 

2. Waiver and Release. On March 31, 2005, Hyde agrees to sign and deliver to the
Company and the Parent a waiver and release (the “Waiver and Release”) in the
form attached to this Separation Agreement as Exhibit “1”.

 

3. Consulting Agreement. At the time of execution of this Agreement, Hyde and
the Company will enter into a Consulting Agreement (the “Consulting Agreement”)
attached to this Separation Agreement as Exhibit “2” pursuant to which Hyde will
provide certain services on the terms and conditions provided for therein. The
Consulting Agreement shall become effective upon delivery by Hyde to the Company
of the fully executed Waiver and Release.

 

4. Hyde’s Continuing Obligations Under the Employment Agreement. Hyde
acknowledges that he has continuing obligations under the Employment Agreement,
including the obligations of protection of Company interests and noncompetition
and nondisparagement set out in paragraphs 10-12 of the Employment Agreement. It
is understood by the parties that the protective covenants in Hyde’s Employment
Agreement will remain in full force and effect and the protective covenants in
the Consulting Agreement are intended to supplement, not negate, the protective
covenants in the Employment Agreement.

 

5. Vesting of Options. On March 31, 2005, after receipt of the fully executed
Waiver and Release and Hyde’s written resignation from all offices in the
Company and its affiliates (as requested by the Company), eight hundred
thirty-five (835) Series “C” Options in the Parent held by Hyde that are not
presently vested will automatically become fully vested and will be exercisable
thereafter by Hyde until the expiration date of the options as provided in the
Option Agreement applicable to such Series C Options and the American Seafoods
L.P. Year 2000 Unit Option Plan referred to therein. Furthermore, for purposes
of the Series “E” Options, Hyde’s “E” Options shall continue to vest as if he
remained an employee of the Company so long as the Consulting Agreement remains
in effect.

 

6. Dispute Resolution. The Parties agree that any dispute arising out of this
Separation Agreement shall be resolved by the Parties through confidential
mediation or final and binding confidential arbitration. The Parties will first
attempt to mediate the dispute before a neutral mediator agreed upon by the
Parties. If mediation is not successful, the dispute will be submitted to final
and binding confidential arbitration before a neutral arbitrator agreed upon by
the parties. Except as specifically provided herein, the mediation or
arbitration shall be governed by the rules of the American Arbitration
Association or such other rules as agreed to by the Parties. Each Party shall be
responsible for its or his own costs and attorneys’ fees relating to mediation
and arbitration. The Parties agree that the procedures outlined in this
paragraph are the exclusive methods of dispute resolution.

 

7. Injunctive Relief. Notwithstanding the foregoing, any action brought by the
Company under this Agreement seeking a temporary restraining order, temporary
and/or permanent injunction and/or decree of specific performance of the terms
of this Separation Agreement may be brought in a court of competent jurisdiction
without the obligation to proceed

 

2



--------------------------------------------------------------------------------

first to mediation or arbitration. The Company shall not be required to post a
bond as a condition for the granting of such relief.

 

8. Notice and Revocation. Hyde acknowledges that he received this Separation
Agreement on January 26, 2005, and may take up to 21 days to consider this
Separation Agreement with legal counsel of his choice. Any changes to this
Separation Agreement will not restart the running of the 21-day period. Hyde
further acknowledges and understands that he may revoke this Separation
Agreement by delivering to the General Counsel of the Company at the address of
the Company set forth in paragraph 9.5 a written statement to that effect within
seven days after he signs it. Unless Hyde revokes this Separation Agreement
within the seven-day revocation period, this Separation Agreement will be
effective on the eighth day after he has signed it.

 

9. General Provisions.

 

9.1 Successors and Assigns. The rights and obligations of the Parent and the
Company under this Separation Agreement shall inure to the benefit of and shall
be binding upon the successors and assigns of the Parent and the Company. Hyde
shall not be entitled to assign any of his rights or obligations under this
Separation Agreement.

 

9.2 Waiver. A Party’s failure to enforce any provision of this Separation
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that Party thereafter from enforcing each and every other provision
of this Separation Agreement.

 

9.3 Severability. In the event any provision of this Separation Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefits contemplated in this Separation Agreement to
the fullest extent permitted by law. If a deemed modification is not
satisfactory in the judgment of such arbitrator or court, the unenforceable
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected.

 

9.4 Interpretation; Construction. The headings set forth in this Separation
Agreement are for convenience only and shall not be used in interpreting this
Separation Agreement. The Parties have participated in the negotiation of this
Separation Agreement. Therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Separation Agreement.

 

9.5 Notices. Any notice required or permitted by this Separation Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; or (c) by certified or registered
mail, return receipt requested, upon verification of receipt. Notice shall be
sent to the addresses set forth below, or such other address as either party may
specify in writing.

 

3



--------------------------------------------------------------------------------

If to the Parent or the Company:

 

American Seafoods Group LLC

2025 First Avenue

Suite 1200

Seattle, WA 98121

Facsimile: 206 374-1516

Attention: General Counsel

 

If to Hyde:

 

Michael J. Hyde

1712 Bigelow Avenue North

Seattle, WA 98109

 

9.6 Entire Agreement. This Separation Agreement, the Employment Agreement, the
Waiver and Release, and the Consulting Agreement shall constitute the entire
Agreement between the Parties relating to this subject matter and supersede all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral.

 

9.7 Amendments. This Separation Agreement may be amended or modified only with
the written consent of Hyde and duly authorized officers of the Parent and the
Company. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.

 

9.8 Governing Law and Venue. This Separation Agreement shall be governed by, and
construed in accordance with, the laws of the State of Washington without regard
to its conflict of laws provisions and as though made and to be fully performed
in that State. Venue for any action, including mediation or arbitration under
paragraph 6, arising from this Agreement shall be exclusively in King County,
Washington.

 

[SIGNATURES ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THIS AGREEMENT AND FULLY UNDERSTAND EACH
AND EVERY PROVISION.

 

DATED this 15th day of February, 2005.

 

AMERICAN SEAFOODS, L.P.

By: ASC Management, Inc., its General Partner

    By:   /s/    BERNT O. BODAL                

Bernt O. Bodal, President

AMERICAN SEAFOODS GROUP LLC

By:

  /s/    BERNT O. BODAL            

Bernt O. Bodal, Chief Executive Officer

EXECUTIVE:

By:

  /s/    MICHAEL J. HYDE             

Michael J. Hyde

 

5



--------------------------------------------------------------------------------

 

Exhibit 1

 

WAIVER AND RELEASE

 

This Waiver and Release is made and executed by Michael J. Hyde in connection
with my separation from employment with American Seafoods Group LLC (the
“Company”) and in consideration of my receiving additional severance benefits in
the nature of a consulting agreement with the Company executed on even date
herewith (the “Consulting Agreement”) as set out in a Separation Agreement dated
February 15 , 2005 (the “Separation Agreement”), between myself, the Company and
the Parent. Unless otherwise defined herein, initially capitalized terms used
herein shall have the meanings ascribed thereto in the Separation Agreement.
This Waiver and Release shall become effective upon the earlier of (i) the
commencement of the first “Extended Term” of the Consulting agreement, as
defined therein, (ii) a termination of the Consulting Agreement by the Company
for “cause” as set forth in Section 9.2(a) thereof, and (iii) a termination of
the Consulting Agreement by Michael J. Hyde for any reason other than as set
forth in Section 9.2(b) of the Consulting Agreement.

 

I, Michael J. Hyde (“Hyde”), hereby release the Parent and the Company and their
respective officers, directors, employees, agents, insurers and related
corporations (collectively the “Released Parties”) from any and all liability,
damages or causes of action, whether known or unknown, arising out of my
employment with the Company or the termination of that employment, or any other
acts or events involving the Parent or the Company or both, to the date of this
Waiver and Release; provided, however, that nothing in this Waiver and Release
shall affect any of my rights, or claims I might have against the Parent or the
Company, with respect to my ownership or options to acquire ownership of equity
in the Parent or the Company or my rights under the Separation Agreement and
that certain Employment Agreement Termination dated March 31, 2000. This Waiver
and Release includes, but is not limited to, any claims for additional
compensation in any form, damages, reemployment or reinstatement. This Waiver
and Release specifically includes, but is not limited to, all claims for relief
or remedy under any Washington state or federal laws relating to employment,
including but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the Fair
Labor Standards Act, the Americans with Disabilities Act, and the civil rights,
employment and wage and hour laws of the State of Washington including, but not
limited to, RCW 49.44.090, 49.48, 49.52, and 49.60, and any applicable contract,
tort, or common law theories.

 

This Waiver and Release shall not affect vested rights, if any, which I may have
against insurers under medical insurance and long-term disability insurance
plans or under any retirement plan maintained by the Parent or the Company or an
option or equity holder in the Parent.

 

I have read this Waiver and Release and understand its effect. I acknowledge and
understand that I am releasing all legal rights and claims that I may have
against the Parent or the Company relating to my employment, including any
rights under the Age Discrimination in Employment Act. In accordance with the
Older Workers’ Benefit Protection Act (the “Act”), I

 

6



--------------------------------------------------------------------------------

acknowledge that I have been advised in writing to consult with an attorney
prior to executing this Waiver and Release; and that as consideration for
executing this Waiver and Release, I have received additional benefits and
compensation of value to which I would not otherwise be entitled.

 

In accordance with the Act, the Parent and the Company each offered me enhanced
separation benefits in exchange for agreeing to sign this Waiver and Release
among other conditions. The offer provided me with a period of 21 days from the
date of receipt for consideration of the offer. I further agreed that any
changes to the offer would not restart the running of the 21-day period. I
acknowledge that I received the offer on January 26, 2005, and was given 21 days
to consider it. I further acknowledge that I was given 7 days from the date of
accepting the offer to revoke it.

 

Every provision of this Waiver and Release is intended to be severable. In the
event a court or agency of competent jurisdiction determines that any term or
provision contained in this Waiver and Release is illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall not affect
the other terms and provisions of this Waiver and Release which shall continue
in full force and effect.

 

This Waiver and Release shall be construed in accordance with, and governed by,
the law of the State of Washington.

 

DATED this 31st day of March, 2005.

 

 

Michael J. Hyde

 

7



--------------------------------------------------------------------------------

 

Exhibit 2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Consulting Agreement”) is made and entered into as
of April 1, 2005 (“Effective Date”), between and American Seafoods Group LLC
(the “Company”) and Michael J. Hyde (“Consultant”) (the Company and Consultant
being sometimes herein referred to singly as a “Party” and collectively as the
“Parties”).

 

RECITALS

 

A. Until March 31, 2005, Consultant was employed by the Company as President and
Chief Executive Officer of American Seafoods Company LLC and Managing Director
of the Company pursuant to an employment agreement dated April 1, 2000
(“Employment Agreement”).

 

B. On March 31, 2005, Consultant submitted his resignation from employment by
the Company pursuant to a Separation Agreement dated February 15, 2005
(“Separation Agreement”).

 

C. As contemplated by the Separation Agreement, the Company and Consultant
desire to enter into this Consulting Agreement pursuant to which Consultant will
provide certain services to the Company in consideration for the compensation
paid to him for such services and the other terms and conditions of this
Consulting Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, the
Parties agree as follows:

 

  1. Services; Access.

 

1.1 Consultant Services. Company hereby engages Consultant to perform, and
Consultant agrees to provide advice and expertise to the Company related to the
Company’s regulatory environment, its suppliers and its customers based on his
knowledge of the industry and the Company as further described in Exhibit A (the
“Services”), which Exhibit A, which is attached hereto and incorporated herein
by reference. Subject to Company’s performance of its obligations under this
Agreement, Consultant will perform the Services in a prompt, diligent and
professional manner in conformity with reasonable commercial standards of
quality. Consultant will at all times observe the security and safety policies
of Company when performing the Services. The Company and Consultant contemplate
that Consultant will expend approximately 50% of his work time in rendering the
Services to the Company.

 

1.2 Access. Consultant will afford the Company access, at Company’s request, to
Consultant’s records related to this Consulting Agreement and performance of the
Services. The Company will afford Consultant sufficient access during business
hours, at

 

8



--------------------------------------------------------------------------------

Consultant’s request, to the Company’s records, facilities and personnel to
allow Consultant to perform the Services.

 

  2 Intellectual Property.

 

2.1 Ownership of Developed Intellectual Property. Consultant warrants to the
Company that any material developed under this Consulting Agreement will not, to
the knowledge of Consultant, infringe on the copyright, trade secret, patent,
trademark or other rights of any third party. Consultant warrants to the Company
that Consultant is, to the knowledge of Consultant, the lawful owner or licensee
of any software programs or other materials used by Consultant in the
performance of the Services and has, to the knowledge of Consultant, all rights
necessary to convey to the Company the ownership of any Work, as defined below,
free and clear of any encumbrances or liens or claims of any kind.

 

2.2 Ownership of Work Product. Consultant agrees that all right, title and
interest in and to any materials resulting from the performance of the Services
and all copies thereof, including works in progress, in whatever media,
(collectively, the “Work”), will be vested in the Company upon their creation.
Consultant will mark all Work with the Company’s copyright or other proprietary
notice as directed by the Company. Consultant specifically agrees as follows:

 

(a) Work Made for Hire. To the extent that any portion of the Work constitutes a
work protectable under the Copyright Law of the United States (the “Copyright
Law”), the Company and Consultant agree that any such portion of the Work has
been specially ordered and commissioned by the Company and will be considered a
“work made for hire” as such term is used and defined in the Copyright Law.
Accordingly, the Company will be considered the “author” of such portion of the
Work and the sole and exclusive owner throughout the world of copyright therein.

 

(b) Assignment of Copyright. In the event that any portion of the Work
constitutes a work protectable under the Copyright Law but does not qualify as a
“work made for hire” as such term is used and defined in the Copyright Law,
Consultant hereby assigns and agrees to assign to the Company, without further
consideration, all right, title and interest in and to copyright in the Work or
in any such portion thereof and agrees to execute and deliver to the Company,
upon request, appropriate assignments of copyright and such other documents and
instruments as the Company may request to fully and completely assign such
copyright to the Company, its successors or nominees. Consultant hereby appoints
the Company as its attorney to execute and deliver any such documents on its
behalf if Consultant fails or refuses to do so within a reasonable period
following the Company’s request.

 

  3. Compensation; Expense Reimbursement.

 

3.1 Fees. For all of the Services and Work to be provided by Consultant and
other covenants of Consultant under this Consulting Agreement, the Company
agrees to pay Consultant the sum of Twenty-Five Thousand Dollars ($25,000) per
month, payable in arrears

 

9



--------------------------------------------------------------------------------

commencing on April 30, 2005, and continuing on the last business day of each
month until the term of this Consulting Agreement is terminated or expires.

 

3.2 Bonus. At the end of each Term (as defined herein), the Company will pay
Consultant a cash bonus in an amount determined in good faith based on criteria
mutually agreed to by Consultant and the Company. By way of illustration, such a
bonus will be payable if the Company concludes that it experienced positive
developments during the Term over and above the ordinary or expected and that
such developments resulted in whole or significant part from the work performed
by Consultant under this Consulting Agreement.

 

3.3 Expenses. Consultant is entitled to reimbursement of reasonable
out-of-pocket expenses incurred in providing the Services, including, without
limitation, reasonable expenses related to travel, meals, entertainment, and
communications and any other expenses that the Company may specifically approve
as reimbursable.

 

  4. Relationship of Parties; Taxes.

 

4.1 Independent Contractor; No Third Party Beneficiary. Consultant will perform
the Services under this Separation Agreement as an independent contractor.
Consultant will not act as or be considered an employee or agent of the Company
and will not participate in any health or disability insurance, retirement
benefits, or other welfare or pension benefits or privileges that the Company
makes available to its own employees. Consultant is not authorized to incur any
obligation or make any commitment on the Company’s behalf. This Consulting
Agreement is for the benefit of the Parties only, and there are no third party
beneficiaries of this Consulting Agreement.

 

4.2 Responsibility for Taxes. Consultant is responsible for all taxes on
Consultant’s income earned under this Agreement and on the earnings paid to his
employees, including federal and state income tax withholding, social security
and Medicare taxes and unemployment insurance. Consultant will provide to
Company Consultant’s tax identification number, and Company will provide
Consultant a Form 1099 statement reflecting the payments made to Consultant, as
required by applicable IRS regulations.

 

  5. Compliance With Laws.

 

Consultant warrants that all Services to be furnished under this Agreement will
be so furnished in accordance with all federal, state and local laws and
regulations applicable to labor, safety, health and equal employment
opportunity.

 

  6. Noncompetition; No Conflict of Interest.

 

6.1 Noncompetition. In order to protect the investment of the Company in the
Services contemplated by this Consulting Agreement, during the Term (as
hereinafter defined) of this Consulting Agreement and for a period of twelve
(12) months following the termination of this Consulting Agreement for any
reason, Consultant will not, directly or indirectly (including through any
affiliate, whether existing now or in the future and whether as

 

10



--------------------------------------------------------------------------------

an investor, officer, director, employee, agent of or consultant for any
entity), engage in any business the primary activity of which is catching,
processing or selling of pollock or in any business that directly competes with
any of the business operations of the Company as to which Consultant is
providing the Services; provided, however, that nothing herein shall prevent
Consultant from investing as less than a five percent (5%) shareholder or equity
holder in the securities of any company listed on a national securities
exchange; and provided, further, that Consultant may spend up to ten percent
(10%) of a full- time position providing services, including legal services, to
other seafood companies so long as Consultant complies with all applicable
professional and ethical standards. In the event of an actual or threatened
breach by Consultant of the provisions of this paragraph 6.1, the Company will
be entitled to injunctive relief restraining Consultant from the breach or
threatened breach. Nothing herein will be construed as prohibiting the Company
from pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from Consultant.

 

6.2 Non-Interference. In order to protect the investment of the Company in the
Services contemplated by this Consulting Agreement, during the Term of this
Consulting Agreement and for a period of twelve (12) months following the
termination of this Consulting Agreement for any reason, Consultant will not,
directly or indirectly (including through any affiliate, whether existing now or
in the future and whether as an investor, officer, director, employee, agent of
or consultant for any entity), (a) induce, attempt to induce or assist in
inducing any executive, senior management employee or key vessel crew member of
the Company to leave the Company’s employ, or in any way interfere with the
relationship between the company and the Company’s executives, senior management
or key vessel crew members, (b) induce, attempt to induce or assist in inducing
any client, customer, supplier, licensee, or any other business relation of the
Company to cease or reduce its customer, supplier, licensee, or any other
business relation of the Company to cease or reduce its business dealings with
the Company, or in any way interfere with the relationship between any such
business relation and the company, or (c) induce, attempt to induce or assist in
inducing any customer of the Company to do business with any person or entity
other than the Company.

 

6.3 Corporate Opportunity. Consultant acknowledges that the extensive
relationship and background Consultant has in the business operations of the
Company provide Consultant with valuable insight into potential business
opportunities for the Company, and, accordingly, Consultant agrees that for the
Term of this Consulting Agreement and for a period of three (3) months following
the termination of this Consulting Agreement for any reason, Consultant will
promptly disclose to the Company any business opportunities relevant to the
Company’s business that come to his attention and offer such opportunities first
to the Company, using the same standards that apply to corporate executives for
corporate opportunities. If the Company declines to pursue any such business
opportunity brought to its attention by Consultant pursuant to this paragraph
6.3, Consultant will be free to pursue such opportunity on Consultant’s behalf.
Nothing in the foregoing sentence shall be construed to preclude Consultant from
pursuing or making investments in H&G vessels at Consultant’s discretion.

 

11



--------------------------------------------------------------------------------

  7. Confidentiality.

 

7.1 Nondisclosure of Company Confidential Information. During the Term of this
Consulting Agreement, the Company may provide to Consultant certain
confidential, proprietary and trade secret business or technical information of
the Company or third persons in connection with Consultant’s performance of the
Services (“Company Confidential Information”). Company Confidential Information
may be clearly marked and designated as confidential but includes all business
plans, financial, marketing, customer and supplier information provided to
Consultant whether marked or not; provided, however, that Company Confidential
Information shall not include, and this paragraph 7.1 shall not apply to, any
information that Consultant can establish (a) was, at the time of disclosure,
generally available to the public through no fault of Consultant, (b) was in
Consultant’s possession on the Effective Date and was not obtained from Company,
or (c) was lawfully received from a third party who rightfully acquired it and
did not obtain it in violation of any confidentiality agreement. Consultant
agrees to preserve the confidentiality of all Company Confidential Information
that is provided by the Company in connection with this Consulting Agreement,
and shall not disclose or make available to any person, or use for Consultant’s
own or any other person’s benefit, other than as necessary in performance of
Consultant’s obligations under this Consulting Agreement, any Company
Confidential Information, unless such action: (x) is required by law or
regulation, but only to the extent and for the purposes of such law or
regulation; (y) is in response to a valid order of a court or other governmental
body but only to the extent of and for the purposes of such order, and only if
Consultant first notifies the Company of the order and permits the Company to
seek an appropriate protective order; or (z) is with written permission of the
Company and in compliance with any terms or conditions set by the Company
regarding such disclosure. Consultant shall exercise a commercially reasonable
level of care to safeguard Company Confidential Information against improper
disclosure or use.

 

7.2 Return of Material. Upon the request of the Company during the term of this
Consulting Agreement, and upon any termination or expiration of this Consulting
Agreement, Consultant agrees to turn over to Company all copies of the Work,
including works in progress, and Consultant shall return all Company
Confidential Information to the Company and erase and remove all copies of all
Company Confidential Information from any computer equipment and media in
Consultant’s possession, custody or control.

 

  8. Standard of Care; Limitation on Liability; Covenant Not to Sue.

 

8.1 Standard of Care by Consultant. Consultant shall use good faith and
commercially reasonable efforts to provide the services described in this
Agreement. However, Consultant shall not be liable to the Company for any
failure of performance except in the event of bad faith, gross negligence or
willful misconduct or a knowing or intentional breach of Consultant’s
obligations under paragraphs 2, 5, 6 or 7.

 

8.2. Limitation on Liability. CONSULTANT SHALL NOT BE LIABLE TO THE COMPANY OR
ANY OTHER PERSON FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, INCLUDING LOSS OF PROFIT OR GOODWILL, FOR ANY MATTER ARISING OUT OF OR
RELATING TO THIS CONSULTING AGREEMENT OR ITS SUBJECT MATTER, WHETHER SUCH
LIABILITY

 

12



--------------------------------------------------------------------------------

IS ASSERTED ON THE BASIS OF CONTRACT, TORT OR OTHERWISE EVEN IF CONSULTANT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

8.3 Remedies. Subject to paragraph 8.2, each Party may pursue any remedies
available to such Party for the other Party’s breach or threatened breach of
this Agreement, including the recovery of damages. Without limiting the
foregoing, (a) Consultant acknowledges and agrees that if Consultant were to
breach any of the provisions of paragraphs 2, 6 or 7 of this Consulting
Agreement (i) the Company would suffer irreparable damage and (ii) in the event
of any such breach, in addition to provable damages and reasonable attorney’s
fees, the Company will be entitled to enjoin such breach and to obtain specific
performance of such provisions in any court of competent jurisdiction. If any
bond from the Company is required in connection with such enjoinment or specific
enforcement, the Parties agree that a reasonable amount for of such bond will be
$1,000.

 

8.4 Covenant Not to Sue. In consideration of this Consulting Agreement,
Consultant covenants not to sue the Company or any of its affiliates during the
Term of this Consulting Agreement for any claim or cause of action that will be
covered upon its effective date by the Waiver and Release.

 

  9. Term; Termination.

 

9.1 Term. This Consulting Agreement will commence on the Effective Date and will
continue through March 31, 2006 (the “Initial Term”), unless earlier terminated
as provided in paragraph 9.2, and shall renew automatically for additional
twelve (12) month periods (“Extended Term”) unless on or before October 1, 2005,
with respect to the Initial Term, or on or before any December 1 with respect to
any Extended Term, either Party gives notice to the other Party that the current
term will not be extended (the Initial Term and all Extended Terms, being the
“Term”).

 

9.2 Termination. This Consulting Agreement may be terminated at anytime as
follows: (a) the Company may terminate this Consulting Agreement for Cause (as
hereinafter defined) at any time upon ten (10) days’ written notice to
Consultant; (b) Consultant may terminate this Agreement upon ten (10) days’
written notice to the Company if the Company fails to perform its obligations
hereunder; or (c) by a written agreement executed by the Parties. For purposes
of this Consulting Agreement, cause (“Cause”) shall mean (x) the gross
negligence or willful misconduct of Consultant in the performance of
Consultant’s duties under this Consulting Agreement, (y) the failure of
Consultant to provide the Services in a prompt, diligent and professional manner
in conformity with reasonable commercial standards of quality and to correct
such failure within 60 days after written notice by the Company to Consultant of
such failure, or (z) default by Consultant in its obligations to the Company
under paragraphs 2, 6 and 7 of this Consulting Agreement, which default is not
corrected (if possible to correct) within 10 days after notice by the Company to
Consultant of such failure. .

 

9.3 Effect of Termination. Upon termination or expiration of this Consulting
Agreement, all obligations of the Parties under this Consulting Agreement will
terminate without liability of any Party to the other Party, except as follows:
(a) the provisions of paragraphs 2, 6,

 

13



--------------------------------------------------------------------------------

7, 8, 9.3 and 10 will survive termination and remain in full force and effect in
accordance with their terms; (b) if this Consulting Agreement is terminated
because of a breach of this Consulting Agreement by the nonterminating Party,
the terminating Party’s right to pursue all legal remedies will survive such
termination unimpaired; and (c) the Company shall promptly pay to Consultant any
compensation due and payable to Consultant (such fees prorated for the month of
termination) for Services provided prior to the date of termination and any
other amounts owed to Consultant under this Consulting Agreement, which payment
shall be due and payable within thirty (30) days after Consultant’s submission
to Company of an invoice for such compensation and other amounts.

 

  10. General Provisions.

 

10.1 Successors and Assigns. The rights and obligations of the Parent and the
Company under this Consulting Agreement shall inure to the benefit of and shall
be binding upon the successors and assigns of the Company. Consultant may assign
this Consulting Agreement to an entity wholly owned by Consultant so long as
such entity makes available Michael J. Hyde to perform the Services. Otherwise,
Consultant may not assign any of Consultant’s rights, duties or obligations
under this Consulting Agreement.

 

10.2 Waiver. A Party’s failure to enforce any provision of this Consulting
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Consulting Agreement.

 

10.3 Severability. In the event any provision of this Consulting Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefits contemplated in this Consulting Agreement to
the fullest extent permitted by law. If a deemed modification is not
satisfactory in the judgment of such arbitrator or court, the unenforceable
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected.

 

10.4 Interpretation; Construction. The headings set forth in this Consulting
Agreement are for convenience only and shall not be used in interpreting this
Consulting Agreement. The Parties have participated in the negotiation of this
Consulting Agreement. Therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Consulting Agreement.

 

10.5 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; or (c) by certified or registered mail,
return receipt requested, upon verification of receipt. Notice shall be sent to
the addresses set forth below, or such other address as either party may specify
in writing.

 

14



--------------------------------------------------------------------------------

If to the Company:

 

American Seafoods Group LLC

2025 First Avenue

Suite 1200

Seattle, WA 98121

Facsimile: 206 374-1516

Attention: General Counsel

 

If to Consultant:

 

Michael J. Hyde

1712 Bigelow Avenue North

Seattle, WA 98109

 

10.6 Entire Agreement. This Consulting Agreement, together with all Exhibits
attached hereto, which are incorporated herein by reference, and the Separation
Agreement and all exhibits thereto referred to herein constitute the complete
and exclusive statement of all mutual understandings between the Parties with
respect to the subject matter hereof, superseding all prior or contemporaneous
proposals, communications and understandings, oral or written.

 

10.7 Amendments. This Separation Agreement may be amended or modified only with
the written consent of Hyde and duly authorized officers of the Parent and the
Company. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.

 

10.8 Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Washington without regard to its
conflict of laws provisions and as though made and to be fully performed in that
State. Venue for any action, including mediation or arbitration under paragraph
6, arising from this Agreement shall be exclusively in King County, Washington.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, by their duly authorized representatives, have
executed this Agreement as of the Effective Date.

 

“Consultant”

     

“Company”

 

AMERICAN SEAFOODS GROUP LLC

           

Michael J. Hyde

     

Bernt O. Bodal, Chief Executive Officer

Address:    1712 Bigelow Avenue North Seattle, WA 98109

     

Address:    2025 First Avenue Seattle, WA 98121

 

16



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Exhibit A is part of the Consulting Agreement dated as of April 1, 2005 between
American Seafoods Group LLC and Michael J. Hyde.

 

Hyde will provide services to the Company as may be requested from time to time.
The parties specifically expect that Hyde will provide advice and/or act on
behalf of the Company with respect to the following items:

 

1. Political Advice. Hyde will advise the Company with respect to political
developments and strategy that are expected to affect the business of the
Company.

 

2. Regulatory Advice. Hyde will assist the Company in interpreting and applying
existing state and federal regulations to the extent they affect the business of
the Company. Hyde will also advise the Company with respect to proposed state or
federal regulations and will assist in the development of a regulatory strategy
that promotes the interests of the Company.

 

3. Regulatory Compliance. Hyde will assist the Company in maintaining strict
compliance with all applicable regulations. This shall include development and
maintenance of its regulatory compliance programs.

 

4. Business Development. Hyde will assist and advise the Company in identifying
and implementing growth opportunities.

 

5. Fishery Rationalization. Hyde will assist and advise the Company in
connection with fishery rationalization proposals specifically including
proposals for rationalization of the cod fisheries in the North Pacific and the
whiting fishery in the Pacific.

 

6. Trade Associations. To the extent requested by the Company, Hyde will
represent the interests of the Company in connection with the trade associations
that affect the fishing business of the Company including the At-Sea Processors
Association, the Pacific Whiting Conservation Cooperative and the North Pacific
Longline Association.

 

17